H3007 (12/17)
 Filer’s Name, Address, Phone, email:                                  UNITED STATES BANKRUPTCY COURT
 CASE LOMBARDI & PETTIT, A LAW CORPORATION                                     DISTRICT OF HAWAII
 TED N. PETTIT 4287-0        Email: tnp@caselombardi.com
 ELLEN A. SWICK 10514-0 Email: eas@caselombardi.com
 737 Bishop Street, Suite 2600, Honolulu, Hawaii 96813
 Tel. No.: (808) 547-5400 | Fax No.: (808) 523-1888
 Attorneys for Defendant KRISTIAN GOURLAY and KNG
 GROUP, LLC

 Debtor(s): [Set forth here all names including married, maiden, and
 trade names used by debtor within last 8 years.]
 ROLLOFFS HAWAII, LLC AKA THE KNG GROUP AKA HAWAII
 PACIFIC HYDRAULICS


 Address:                                                              Case No.: 16-01294
 P.O. BOX 30046                                                        Chapter:   7
 HONOLULU, HI 96820
                                                                       Hearing Date: To be set
                                                                               Time: To be set
 Last 4 digits of SSN/ITN:
                                                                       Response due [7 days before hearing date]:
 Employer’s Tax ID (EIN) No. (if any): XX-XXXXXXX
                                                                       To be set


                                           OBJECTION TO CLAIM NO. _______
                                                                    15-2


 Objecting Party: Defendant KRISTIAN GOURLAY

                        NOTICE OF OBJECTION TO CLAIM (Official Form 420B)
 To [Claimant name/address]:
  DEPARTMENT OF THE TREASURY - INTERNAL REVENUE SERVICE
  P.O. BOX 7346
  PHILADELPHIA, PA 19101-7346

 An objection to your claim is being filed in this bankruptcy case. Your claim may be reduced, modified, or
 eliminated. You should read these papers carefully and discuss them with your attorney, if you have
 one.

 If you do not want the court to eliminate or change your claim, then on or before 7 days before the hearing
 date, you or your lawyer must file with the court a written response to the objection, explaining your position,
 at the United States Bankruptcy Court, District of Hawaii, 1132 Bishop Street, Suite 250, Honolulu, HI 96813.

 If you mail your response to the court for filing, you must mail it early enough so that the court will receive it
 on or before the date stated above. You must also send a copy to the objecting party at the filer’s address
 noted above.

 Attend the hearing on the objection, scheduled to be held on the date and time indicated above.

 If you or your attorney do not take these steps, the court may decide that you do not oppose the objection to
 your claim and may cancel the hearing. If the hearing is canceled, the court may reduce, modify, or eliminate
 your claim if the objecting party promptly files a declaration and request for entry of an order [local form
 hib_9021-1]. If the objecting party wishes to proceed with a hearing in the absence of a response, the
 objecting party may file a request for the matter to remain on calendar.


          U.S. Bankruptcy Court - Hawaii #16-01294 Dkt # 573 Filed 08/27/20 Page 1 of 2
H3007 (12/17)


                                        OBJECTION TO CLAIM NO. _______
                                                                 15-2


 Claimant name: DEPARTMENT OF THE TREASURY - INTERNAL REVENUE SERVICE

     Column A. Amounts asserted in proof of claim:              Column B. Objecting party asserts claim should be:
 Total amount of claim:
                                      100,208.32               Total amount of claim:                        0.00
 (Proof of claim – Box 7)
 Amount of claim that is secured:
                                          0.00                 Amount of claim that is secured:              0.00
 (Proof of claim – Box 9)
 Amount of claim that is unsecured:
                                      100,208.32               Amount of claim that is unsecured:            0.00
 (Proof of claim – Box 7 less Box 9)
 Unsecured amount entitled to                                  Unsecured amount entitled to
                                       68,225.32                                                             0.00
 priority: (Proof of claim – Box 12)                           priority under 11 U.S.C. § 507(a):

 The Objecting Party objects to this claim as filed and that the claim should be treated as described in Column
 B above or as described below, for the following reason(s). [Attach additional pages, declarations, or exhibits
 as necessary.]

    ✔     Disallowed in its entirety.

          Treated as follows:

  Kristian Gourlay ("Gourlay"), Defendant in the Adversary Proceeding No. 18-90035 in this matter, files this objection to
  Claim 15-2 filed by the Department of the Treasury - Internal Revenue Service ("IRS" or "Claimant") and seeks entry of
  an order disallowing and expunging the IRS's Claim pursuant to Section 502(a) of Title 11 of the United States Code
  and Rule 3007 of the Federal Rules of Bankruptcy Procedure.

  Claim 15-2 should be disallowed based upon the evidence in the record, namely: (1) the Declaration of Mike Vandyken
  ("Vandyken Dec."), former Controller for Debtor, filed as Exhibit 1 to the Declaration of Brett R. Tobin as Dkt. #192,
  filed July 31, 2020; and (2) the Declaration of Penny K. Hays (Hays Dec.), Bankruptcy Specialist with the IRS, filed on
  August 7, 2020 under Dkt. # 196-4. True and correct copies of the Declaration of Brett R. Tobin which includes the
  Vandyken Dec. as its Exhibit 1 and the Hays Dec. are attached hereto as Exhibits "1" and "2," respectively.

  It is clear from the records in this case that Claimant and Debtor Rolloffs Hawaii, LLC ("Debtor") take polarly opposite
  positions on the validity of Claim 15-2, and Claimant has not, to date, provided sufficient documentation substantiating
  its claim. Mr. Vandyken's Declaration which outlines Debtor's communications with Claimant over a period of two years
  (2014-2016) indicates that communications, including a reconciliation of the 2010 WT-FICA Taxes for Debtor,
  produced only an "immaterial difference," and that no WT-FICA Tax was or is owed by Debtor. Dkt. 192, p. 18, par. 4.
  Conversely, Ms. Hays' Declaration alleges that the total amount of $100,208.32 is due and owing based on "files and
  transcripts of the account regularly maintained in the IRS's records relating to Rollofs Hawaii LLC," that the Claim is
  "...based on returns filed by the debtor and adjustments done for correspondence received," that the IRS claim is
  "...estimated, in part, due to unfiled federal partnership returns (Form 1065) for tax years 2010-2013 at the time the
  IRS Claim was prepared..." (Dkt. 196-4, pp. 25-26), but provides no basis for her statements, including any of the
  documents referenced in her Declaration. In fact, Ms. Hays' Declaration, instead of substantiating the claim with any
  corroborating evidence, oddly states that there is "...not enough evidence to prove that the adjustments are incomplete
  or incorrect." Id. at p. 26.

  For the foregoing reasons, the IRS Claim 15-2 should be disallowed and expunged.




 Date: ___________________________________
                                                                   Ted N. Pettit
                                                               /s/____________________________________________
       August 27, 2020
                                                                   [Print name and sign]


          U.S. Bankruptcy Court - Hawaii #16-01294 Dkt # 573 Filed 08/27/20 Page 2 of 2
